

SUN COMMUNITIES, INC.
FIRST AMENDED AND RESTATED
2004 NON-EMPLOYEE DIRECTOR OPTION PLAN


Sun Communities, Inc., a Maryland corporation (the “Company”), has adopted the
Sun Communities, Inc. First Amended and Restated 2004 Non-Employee Director
Option Plan (the “Plan”) as set forth herein.


Article I.
Purpose and Adoption of the Plan


1.01    Purpose. The purpose of the Plan is to attract and retain the services
of experienced and knowledgeable independent directors of the Company and to
provide an additional incentive for such directors to continue to work for the
best interests of the Company and its stockholders.
1.02    Previous Plan. The Company's 2004 Non-Employee Director Option Plan was
adopted by the Board on April 16, 2004 and was approved by the Company's
stockholders at the Annual Meeting of Stockholders held on May 20, 2004 (the
“Previous Plan”). The Company desires to amend and restate the Previous Plan in
its entirety.
1.03    Adoption and Term. The Plan was approved by the Board on April 24, 2012,
subject to approval of the Company's stockholders,which was obtained on July 19,
2012, and will remain in effect until all securities authorized under the terms
of the Plan have been issued, unless earlier terminated or abandoned by action
of the Board.


Article II.
Definitions


2.01    Administrator means the Board.
2.02    Award means any one or combination of Non-Qualified Stock Options,
Restricted Share Rights or any other award made under the terms of the Plan.
2.03    Award Agreement means a written agreement between the Company (for
itself or in its capacity as the sole general partner of SCOLP) and the
Participant, specifically setting forth the terms and conditions of an Award
granted under the Plan, including the maximum number shares of Company Common
Stock subject to the Award and the Purchase Price.
2.04    Beneficiary means (a) an individual, trust or estate who or which, by
will or by operation of the laws of descent and distribution, succeeds to the
rights and obligations of the Participant under the Plan and Award Agreement
upon the Participant's death; or (b) an individual, who by designation of the
Participant, succeeds to the rights and obligations of the Participant under the
Plan and Award Agreement upon the Participant's death.
2.05    Board means the Board of Directors of the Company.
2.06    Code means the Internal Revenue Code of 1986, as amended. References to
a section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes that
section.
2.07    Company means Sun Communities, Inc., a Maryland corporation.
2.08    Company Common Stock means the Common Stock of the Company, par value
$0.01 per share.
2.09    Corporate Transaction means: (a) a dissolution or liquidation of the
Company; (b) a sale of all or substantially all of the Company's assets; or (c)
a merger, consolidation or other capital reorganization of the Company with or
into another entity as a result of which the stockholders of the Company
immediately prior to such transaction hold (either by the voting securities
remaining outstanding or by their being converted into voting securities of the
surviving entity) less than 50% of the total voting power represented by the
voting securities of the Company, or such surviving entity, outstanding
immediately after such transaction.
2.10    Date of Grant means the date designated by the Administrator as the date
as of which it grants an Award, which shall not be earlier than the date on
which the Administrator approves the granting of such Award.

1

--------------------------------------------------------------------------------



2.11    Director means a member of the Board of Directors of the Company.
2.12    Disability means a total and permanent mental or physical disability as
determined by the Board.
2.13    Employee means any person, including any officer or Director, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
director's fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.
2.14    Exchange Act means the Securities Exchange Act of 1934, as amended.
2.15    Expiration Date means the date specified in an Award Agreement as the
expiration date of such Award.
2.16    Fair Market Value means, on on the Date of Grant, date of exercise or
any other applicable date of determination, the closing price reported for the
Company Common Stock on the New York Stock Exchange or, if no sales were
reported for such date, for the last date preceding such date for which a sale
was reported. Fair Market Value for OP Units shall be the same as the Fair
Market Value for the Company Common Stock.
2.17    Non-Employee Director means a Director who is not an Employee.
2.18    Non-Qualified Stock Option means an option which is not an Incentive
Stock Option as described in Section 422 of the Code.
2.19    Option means a Non-Qualified Stock Option granted at any time under the
Plan.
2.20    Optionee means a Non-Employee Director who receives an Option.
2.21    OP Units means Common OP Units in SCOLP.
2.22    Parent means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
2.23    Participant shall have the meaning set forth in Article V.
2.24    Plan means the Sun Communities, Inc. First Amended and Restated 2004
Non-Employee Director Option Plan, as described herein and as it may be amended
from time to time.
2.25    Purchase Price, with respect to Options, has the meaning set forth in
Section 6.03.
2.26    Restricted Share Right means a right to receive Company Common Stock or
OP Units, in either case subject to restrictions imposed under the terms of an
Award granted pursuant to Article VII.
2.27    Restricted Stock shall have the meaning set forth in Section 7.01.
2.28    Restriction Period shall have the meaning set forth in Section 7.02.
2.29    Retirement means the mandatory retirement of the Director pursuant to
the Company's Corporate Governance Guidelines or Board policy.
2.30    Rule 16b-3 means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as currently in effect and as
it may be amended from time to time, and any successor rule.
2.31    SCOLP means Sun Communities Operating Limited Partnership, a Michigan
limited partnership.
2.32    Subsidiary means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.


Article III.
Administration



2

--------------------------------------------------------------------------------



3.01    Administration. The Administrator of the Plan shall be the Board. The
Administrator shall have full power and authority to take all actions and to
make all determinations required or provided under the Plan, any Award or any
Award Agreement and shall have full power and authority to take all other
actions and make all other determinations not inconsistent with the specific
terms and provisions of the Plan that it deems necessary or appropriate to the
administration of the Plan, any Award or Award Agreement, including without
limitation, establishing and modifying administrative rules, imposing such
conditions and restrictions on Awards as it determines appropriate and canceling
Awards (including those made pursuant to other plans of the Company). All such
actions and determinations of the Administrator must be made by the affirmative
vote of a majority of the members of the Administrator. Unless otherwise
expressly determined by the Board, the interpretation and construction by the
Administrator of any provision of the Plan, any Award or any Award Agreement is
final, binding and conclusive.
3.02    Indemnification. Members of the Administrator shall be entitled to
indemnification and reimbursement from the Company for any action or any failure
to act in connection with service as Administrator to the full extent provided
for or permitted by the Company's articles of incorporation or bylaws or by any
insurance policy or other agreement intended for the benefit of the Company's
officers, directors or employees or by any applicable law.
3.03    Terms of Awards. Subject to other terms and conditions of the Plan, the
Administrator has the full and final authority to:
(a)    designate Participants;
(b)    determine the type or types of Awards made to Participants;
(c)    determine the number of shares of Company Common Stock subject to any
Award;
(d)    establish the terms and conditions of each Award, including without
limitation, the Purchase Price, the nature and duration of any restriction or
condition relating to vesting, exercise, transfer or forfeiture of an Award or
the shares subject to the Award, and any terms or conditions that may be
necessary to remain exempt from the requirements of Section 409A of the Code;
and
(e)    amend, modify or supplement the terms of any outstanding Award, provided,
that, no such amendment, modification or supplement may cause an Award to become
subject to Section 409A of the Code or, without the written consent of the
Participant, impair the Participant's vested rights under an Award Agreement.
Article IV.
Securities Issuable Pursuant to the Plan


4.01    Securities Issuable. Shares to be issued under the Plan may be
authorized and unissued shares or issued shares which have been reacquired by
the Company. OP Units to be issued under the Plan may be authorized and unissued
OP Units or issued OP Units which have been reacquired by SCOLP. The maximum
aggregate number of shares of Company Common Stock and OP Units that may be
issued under this Plan, as amended and restated, is One Hundred Seventy Five
Thousand (175,000) shares or OP Units. As of the date hereof, Awards with
respect to an aggregate of Seventy Five Thousand (75,000) shares of Common Stock
and zero OP Units have been made under the Previous Plan, prior to the amendment
and restatement effected under this Plan. Accordingly, the maximum aggregate
number of shares of Company Common Stock and OP Units that may be issued in the
future after the date hereof under the Plan is One Hundred Thousand (100,000)
shares or OP Units. The aggregate number of shares to be issued under the Plan
will be adjusted in accordance with Section 4.03 of the Plan.
4.02    Securities Subject to Terminated Options. In the event that any Award at
any time granted under the Plan is surrendered to the Company, terminated,
forfeited, cancelled, expires before it has been fully exercised, then all
unexercised shares of Company Common Stock of the Award shall be added to the
remaining number of shares of Company Common Stock available for issuance under
the Plan. Any shares of Company Common Stock issued by the Company pursuant to
its assumption or substitution of outstanding grants from acquired companies
shall not reduce the number of shares available for Awards under this Plan
unless issued under this Plan.
4.03    Adjustments to Reflect Capital Changes.
(a)    Recapitalization. The number and kind of shares subject to outstanding
Awards, the Purchase Price for such shares, and the number and kind of shares
available for Awards subsequently granted under the Plan shall be appropriately
adjusted to reflect any stock dividend, stock split, reverse stock split,
combination or classification of Company Common Stock or any other increase or
decrease in the number of issued shares of Company Common Stock

3

--------------------------------------------------------------------------------



effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” The number and kind of
OP Units subject to outstanding Options, the Purchase Price for such OP Units,
and the number and kind of OP Units available for Options subsequently granted
under the Plan shall be appropriately adjusted to reflect any unit split,
reverse unit split, combination or classification of OP Units or any other
increase or decrease in the number of issued OP Units effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” The Board shall have the power to determine
the amount of the adjustment to be made in each case and the Board's
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or Purchase Price of shares of Company Common Stock subject to an Option.
Except as expressly provided herein, no issuance by SCOLP of partnership units
of any class, or securities convertible into partnership units of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or Purchase Price of OP Units subject to an Option.
(b)    Corporate Transactions. In the event of a Corporate Transaction,
outstanding Options may be assumed or equivalent options may be substituted by
the successor corporation or a Parent or Subsidiary thereof (the “Successor
Corporation”). If an Option is assumed or substituted for, the Option or
equivalent option shall continue to be exercisable in accordance with this Plan
for so long as the Optionee serves as a Director or a director of the Successor
Corporation. Following such assumption or substitution, if the Optionee's status
as a Director or director of the Successor Corporation, as applicable, is
terminated other than upon a voluntary resignation by the Optionee, the Option
or option shall become fully exercisable, including as to shares/OP Units for
which it would not otherwise be exercisable. Thereafter, the Option or option
shall remain exercisable in accordance with Section 6.05.
If the Successor Corporation does not assume an outstanding Option or substitute
for it an equivalent option, the Option shall become fully vested and
exercisable, including as to shares/OP Units for which it would not otherwise be
exercisable. In such event, the Board shall notify the Optionee that the Option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and upon the expiration of such period the Option shall terminate.


For the purposes of this Section 4.03(b), an Option shall be considered assumed,
if at the time of issuance of the stock or other consideration upon such
Corporate Transaction, each Optionee would be entitled to receive upon exercise
of an Option the same number and kind of shares of stock or the same amount of
property, cash or securities as the Optionee would have been entitled to receive
upon the occurrence of such transaction if the Optionee had been, immediately
prior to such transaction, the holder of the number of shares of Company Common
Stock or OP Units subject to the Option at such time (after giving effect to any
adjustments in the number of shares or OP Units covered by the Option as
provided for in Section 4.03(a)); provided, however, that if such consideration
received in the Corporate Transaction is not solely common stock of the
Successor Corporation, the Board may, with the consent of the Successor
Corporation, provide for the consideration to be received upon exercise of the
Option, for each share of Company Common Stock or OP Units subject to the
Option, to be solely common stock of the Successor Corporation equal in fair
market value to the per share consideration received by holders of Company
Common Stock in the Corporate Transaction.


(c)    409A Requirements. Any adjustment, assumption or substitution under this
Section 4.03 must satisfy the requirements of Treasury Regulation Section
1.409A-(b)(5)(v)(D) promulgated under the Code.


Article V.
Participation

4

--------------------------------------------------------------------------------





5.01    Eligible Individuals. Individuals eligible to participate in this Plan
include all Non-Employee Directors (“Participants”).
5.02    Actual Participation. Subject to the provisions of the Plan, the
Administrator may, from time to time, select from all eligible individuals,
those individuals to whom Awards shall be granted and shall determine, in its
sole discretion, the nature of, any and all terms permissible by law, and the
amount of each Award. The Administrator's designation of a Participant in any
year shall not require the Administrator to designate such person to receive an
Award in any other year. The Administrator shall consider such factors as it
deems pertinent in selecting Participants and in determining the type and amount
of their respective Awards.
Article VI.
Option Awards


6.01    Grant of Options. The Administrator may grant to any Participant Options
entitling the Participant to purchase shares of Company Common Stock or OP Units
in such quantity and on such terms and subject to such conditions, not
inconsistent with the terms of this Plan, as may be established by the
Administrator. The terms of any Option granted under this Plan shall be set
forth in an Award Agreement. Notwithstanding any other provision of the Plan,
any Option awarded to an individual who is then subject to Section 16 of the
Exchange Act must comply with the exemption requirements of Rule 16b-3.
6.02    Purchase Price of Options. The Purchase Price of each share of Company
Common Stock or OP Unit which may be purchased upon exercise of an Option
granted under the Plan shall be 100% of the Fair Market Value on the Date of
Grant.
6.03    Vesting of Options. Except as otherwise set forth in this Plan, no
option may be exercised prior to the date one (1) year after the Date of Grant.
An Option shall become exercisable with respect to one-third (1/3) of the
shares/OP Units on the first anniversary of the Date of Grant, with respect to
an additional one-third (1/3) of the shares/OP Units on the second anniversary
of the Date of Grant and with respect to the final one-third (1/3) of the
shares/OP Units on the third anniversary of the Date of Grant.
6.04    Duration of Options. Options granted under the Plan shall terminate
after the first to occur of the following events:
(a)    Ten years from the Date of Grant.
(b)    Three months after the Optionee ceases to be a Director, except in the
case of death, Disability, or Retirement, as described in (c) below.
(c)    In the event of the death, Disability or Retirement of an Optionee while
a Director, the right to exercise all unexpired Options shall be accelerated and
shall be fully vested as of the date of death, Disability or Retirement, and the
Optionee's Options may be exercised by Optionee or his or her Beneficiary at any
time within one year after the date of the Optionee's death, Disability or
Retirement. In the event of the death of an Optionee within the ninety day
period after he or she ceases to be a Director, the Optionee's Beneficiary may
exercise his or her Options, to the extent exercisable on the date of death,
within one year after the date of the Optionee's death.
6.05     Exercise Procedures. Each Option granted under the Plan may be
exercised by written notice to the Company which must be received by the
Secretary of the Company on or before the Expiration Date of the Option. An
Option may not be exercised for a fraction of a share of Company Common Stock or
OP Unit. The Purchase Price of shares/OP Units purchased upon exercise of an
Option granted under the Plan shall be paid by the Optionee at the time of
exercise in the form of (a) cash, (b) check, (c) shares of Company Common Stock
(including shares issuable to the Optionee pursuant to the exercise of the
Option), (d) any combination of cash and shares of Company Common Stock, or
(e) such other consideration as the Administrator deems appropriate and in
compliance with applicable law (including payment in accordance with a cashless
exercise program under which, if so instructed by the Optionee, shares of
Company Common Stock may be issued directly to the Optionee's broker or dealer
upon receipt of the Purchase Price in cash from the broker or dealer.) In the
event that any Company Common Stock shall be transferred to the Company to
satisfy all or any part of the Purchase Price, the part of the Purchase Price
deemed to have been satisfied by such transfer of Company Common Stock shall be
equal to the product derived by multiplying the Fair Market Value as of the date
of exercise times the number of shares transferred. The Optionee may not
transfer to the Company in satisfaction of the Purchase Price (y) a number of
shares which when multiplied times the Fair Market Value as of the date of
exercise would result in a product greater than the Purchase Price or (z) any
fractional share of Company Common Stock. Any part of the Purchase Price paid in
cash upon the exercise of any Option shall be added to the general funds of the
Company and used for any proper
corporate purpose. Unless the Administrator shall otherwise determine, any
Company Common Stock transferred to the Company as payment of all or part of the
Purchase Price upon the exercise of any Option shall be held as treasury shares.
6.06    Rights as a Stockholder or Partner. The Optionee or any transferee of an
Option pursuant to Section 6.05(c) or Section 8.05 shall have no rights as a
stockholder with respect to any shares of Company Common Stock covered by an
Option until the Optionee or transferee shall have become the holder of record
of any such shares, and no adjustment shall be made for dividends and cash or
other property or distributions or other rights with respect to any such shares
of Company Common Stock for which the record date is prior to the date on which
the Optionee or a transferee of the Option shall have become the holder of
record of any such shares covered by the Option. The Optionee or any transferee
of an Option pursuant to Section 6.05(c) or Section 8.05 shall have no rights as
a partner with respect to any OP Units covered by an Option until the Optionee
or transferee shall have become the holder of record of any such OP Units, and
no adjustment shall be made for distributions and cash or other property or
distributions or other rights with respect to any such OP Units for which the
record date is prior to the date on which the Optionee or a transferee of the
Option shall have become the holder of record of any such OP Units covered by
the Option.




Article VII.
Restricted Share Awards


7.01    Power to Grant Restricted Share Right. The Administrator may grant to
any Participant an Award of a Restricted Share Right entitling such person to
receive shares of Company Common Stock or OP Units (“Restricted Stock”) in such
quantity, and on such terms, conditions and restrictions (whether based on
performance standards, periods of service or otherwise) as the Administrator
shall determine on or prior to the Date of Grant. The terms of any Award of
Restricted Stock granted under the Plan shall be set forth in an Award
Agreement.
7.02    Duration of Restricted Share Rights. During a period established by the
Administrator and set forth in a Participant's Award Agreement (the “Restriction
Period”), the Participant will not be permitted to sell, assign, transfer,
pledge or otherwise encumber or dispose of any shares Restricted Stock;
provided, however, that the Restriction Period shall not be less than three (3)
years. Any attempt to dispose of Restricted Stock in a manner contrary to the
restrictions set forth in the Plan or an Award Agreement will be ineffective.
7.03    Forfeiture of Restricted Share Rights. Subject to Section 7.05 and the
other provisions of this Plan, an Award of a Restricted Share Right will
terminate and any unvested shares will be forfeited unless the Participant (a)
remains a Director of the Company or a Subsidiary until the expiration of the
Restriction Period, and (b) satisfies any other conditions set forth in the
Award Agreement. If the Award Agreement so provides, in the case of the
Participant's death, Disability or Retirement prior to the expiration of the
Restriction Period, any Restricted Stock will immediately vest and any
restrictions will lapse as of the date of the Participant's death, Disability or
Retirement.
7.04    Delivery of Shares upon Vesting. Upon the lapse of the restrictions
established in the Award Agreement, the Participant shall be entitled to
receive, without payment of any cash or other consideration, certificates for
the number of shares of Company Common Stock or OP Units covered by the Award.
7.05    Waiver or Modification of Forfeiture Provisions. The Administrator has
full power and authority to modify or waive any or all terms, conditions or
restrictions (other than the minimum Restriction Period set forth in Section
7.02) applicable to any Restricted Share Right granted to a Participant under
the Plan; provided, that, no modification shall, without consent of the
Participant, adversely affect the Participant's rights thereunder.
7.06    Rights as a Stockholder/Partner. Unless otherwise provided in the Award
Agreement, a Participant receiving Restricted Stock shall be entitled to cash
dividends or distributions and voting rights for all shares of Common Stock or
OP Units issued even though they are not vested, provided that such rights shall
terminate immediately as to any Restricted Stock that ceases to be eligible for
vesting.
Article VIII.
Terms Applicable to All Awards


8.01    Award Agreement. The grant and the terms and conditions of the Award
shall be set forth in an Award Agreement between the Company and the
Participant. No person shall have any rights under any Award granted under the
Plan unless and until the Administrator and the Participant to whom the Award is
granted have executed and delivered an Award Agreement expressly granting the
Award to such person and setting forth the terms of the Award.
8.02    Plan Provisions Control Award Terms. The terms of the Plan shall govern
all Awards granted under the Plan,

5

--------------------------------------------------------------------------------



and in no event shall the Administrator have the power to grant any Award under
the Plan which is contrary to any of the provisions of the Plan. In the event
any provision of any Award granted under the Plan conflicts with any term in the
Plan as constituted on the Date of Grant of such Award, the term in the Plan as
constituted on the Date of Grant of such Award shall control.
8.03    Modification of Award After Grant. Except as provided in Section 4.03,
(i) the terms of any Award granted under the Plan may not be changed after the
granting of such Award without the express written approval of the Participant
and the Administrator; and (ii) no modification may be made to an Award granted
under the Plan except in compliance with Rule 16b.3 and Section 409A of the
Code. No modification to the terms of an Award may result in the direct or
indirect reduction in the Purchase Price of the stock right below the Fair
Market Value of the shares on the Date of Grant.
8.04    Taxes. The Company is entitled to withhold (or secure payment from the
Participant in lieu of withholding) the amount sufficient to satisfy any
federal, state and local withholding tax requirements with respect to any amount
payable and/or shares issuable under a Participant's Award, and the Company may
defer payment or issuance of the cash or stock upon exercise or vesting of an
Award unless indemnified to its satisfaction against any liability for such tax.
The amount of such withholding or tax payment shall be determined by the
Administrator (the Participant shall provide to the Company such information as
the Company may require to determine the amounts) and, unless otherwise provided
by the Administrator, will be payable by the Participant at the time of issuance
or payment in accordance with the following rules:
(a)    A Participant shall have the right to elect to meet his or her
withholding requirement by: (1) having the Company withhold from such Award the
appropriate number of shares of Company Common Stock, rounded out to the next
whole number, the Fair Market Value of which is equal to such amount, or, in the
case of the cash payment, the amount of cash, as is determined by the Company to
be sufficient to satisfy applicable tax withholding requirements; or (2) direct
payment to the Company in cash of the amount of any taxes required to be
withheld with respect to such Award.
(b)    In the event that an Award or property received upon exercise of an Award
has already been transferred to the Participant on the date upon which
withholding requirements apply, the Participant shall pay directly to the
Company the cash amount determined by the Company to be sufficient to satisfy
applicable federal, state or local withholding requirements.
(c)    If permitted under applicable federal income tax laws, a Participant may
elect to be taxed in the year in which an Award is exercised or received, even
if it would not otherwise have become taxable to the Participant. If the
Participant makes such an election, the Participant shall promptly notify the
Company in writing and shall provide the Company with a copy of the executed
election form as filed with the Internal Revenue Service no later than thirty
days from the date of exercise or receipt of Restricted Stock. Promptly
following such notification, the Participant shall pay directly to the Company
the cash amount determined by the Company to be sufficient to satisfy applicable
federal, state or local withholding tax requirements.
8.05    Limitations on Transfer. Except as otherwise provided in this Section
8.05, a Participant's rights and interest under the Plan may not be assigned or
transferred other than by will or the laws of descent and distribution. During
the lifetime of a Participant, only the Participant personally (or the
Participant's personal representative or attorney-in-fact) may exercise the
Participant's rights under the Plan. The Participant's Beneficiary may exercise
a Participant's rights to the extent they are exercisable under the Plan
following the death of the Participant. Notwithstanding the foregoing, or any
other provision of this Plan, a Participant who holds Options may transfer such
Options to his or her spouse, lineal ascendants, lineal descendants, or to a
duly established trust for the benefit of one or more of these individuals.
Options so transferred may thereafter be transferred only to the Participant who
originally received the Options or to an individual or trust to whom the
Participant could have initially transferred the Option pursuant to this Section
8.05. Options which are transferred pursuant to this Section 8.05 shall be
exercisable by the transferee according to the same terms and conditions as
applied to the Participant.
8.06    Surrender of Awards. Any Award granted under the Plan may be surrendered
to the Company for cancellation on such terms as the Administrator and
Participant approve; provided, however, that the Administrator may not, without
stockholder approval, permit the exchange or surrender of Awards, whether for
cash or other Awards, that would directly or indirectly reprice the surrendered
Award. Notwithstanding anything to the contrary contained in the Plan, the
Administrator may not, without stockholder approval, grant new Awards to a
Participant with Exercise Prices or Purchase Prices, as the case may be, lower
than the Exercise Prices or Purchase Prices, as the case may be, of current
Awards held by such Participant on the condition that such Participant surrender
such current Awards to the Company.
Article IX.
General Provisions



6

--------------------------------------------------------------------------------



9.01    Amendment and Termination of Plan.
(a)    Amendment. The Board shall have complete power and authority to amend the
Plan at any time and to add any other stock based Award or other incentive
compensation programs to the Plan as it deems necessary or appropriate and no
approval by the stockholders of the Company or by any other person, committee or
entity of any kind shall be required to make any amendment; provided, however,
that the Board shall not, without the requisite affirmative approval of
stockholders of the Company, make any amendment which requires stockholder
approval under any applicable law, including Rule 16b-3 or the Code, unless such
compliance, if discretionary, is no longer desired. No termination or amendment
of the Plan may, without the consent of the Participant to whom any Award shall
theretofore have been granted under the Plan, adversely affect the right of such
individual under such Award. For the purposes of this section, an amendment to
the Plan shall be deemed to have the affirmative approval of the stockholders of
the Company if such amendment shall have been submitted for a vote by the
stockholders at a duly called meeting of such stockholders at which a quorum was
present and the majority of votes cast with respect to such amendment at such
meeting shall have been cast in favor of such amendment, or if the holders of
outstanding stock having not less than a majority of the outstanding shares
consent to such amendment in writing in the manner provided under the Company's
bylaws.
(b)    Termination. The Board shall have the right and the power to terminate
the Plan at any time. If the Plan is not earlier terminated, the Plan shall
terminate when all shares authorized under the Plan have been issued. No Award
shall be granted under the Plan after the termination of the Plan, but the
termination of the Plan shall not have any other effect and any Award
outstanding at the time of the termination of the Plan may be exercised after
termination of the Plan at any time prior to the Expiration Date of such Award
to the same extent such award would have been exercisable if the Plan had not
been terminated.
9.02    No Right To Continue as Director. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
as a Director, or to limit in any way the right of the stockholders of the
Company to remove such person as a Director.
9.03    Compliance with Rule 16b-3. It is intended that the Plan be applied and
administered in compliance with Rule 16b-3. If any provision of the Plan would
be in violation of Rule 16b-3 if applied as written, such provision shall not
have effect as written and shall be given effect so as to comply with
Rule 16b-3, as determined by the Administrator. The Board is authorized to amend
the Plan and to make any such modifications to Award Agreements to comply with
Rule 16b-3, as it may be amended from time to time, and to make any other such
amendments or modifications as it deems necessary or appropriate to better
accomplish the purposes of the Plan in light of any amendments made to Rule
16b-3.
9.04    Securities Law Restrictions. The shares of Company Common Stock and OP
Units issuable pursuant to the terms of any Awards granted under the Plan may
not be issued by the Company without registration or qualification of such
shares/OP Units under the Securities Act of 1933, as amended, or under various
state securities laws or without an exemption from such registration
requirements. Unless the shares/OP Units to be issued under the Plan have been
registered and/or qualified as appropriate, the Company shall be under no
obligation to issue shares of Company Common Stock or OP Units upon exercise of
an Award unless and until such time as there is an appropriate exemption
available from the registration or qualification requirements of federal or
state law as determined by the Administrator in its sole discretion. The
Administrator may require any person who is granted an Award hereunder to agree
with the Company to represent and agree in writing that if such shares are
issuable under an exemption from registration requirements, the shares/OP Units
will be “restricted” securities which may be resold only in compliance with
applicable securities laws, and that such person is acquiring the shares/OP
Units issued upon exercise of the Award for investment, and not with the view
toward distribution.
9.05    General Restriction. Notwithstanding anything to the contrary herein,
the Company shall have no obligation or liability to deliver any shares of
Company Common Stock or OP Units under the Plan or to make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws, rules and regulations, including, without
limitation, the Securities Act of 1933, as amended, and the Exchange Act.
9.06    Non-Exclusivity of the Plan. Neither the adoption of the Plan by the
Board nor the submission of the Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock, OP Units or options
otherwise than under the Plan.
9.07    Captions. The captions (i.e., all section headings) used in the Plan are
for convenience only, do not constitute a part of the Plan, and shall not be
deemed to limit, characterize or affect in any way any provisions of the Plan,
and all provisions of the Plan shall be construed as if no captions have been
used in the Plan.

7

--------------------------------------------------------------------------------



9.08    Severability. Whenever possible, each provision in the Plan and every
Award Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of the Plan or any Award
Agreement shall be held to be prohibited or invalid under applicable law, then
(a) such provision shall be deemed amended to accomplish the objectives of the
provision as originally written to the fullest extent permitted by law and
(b) all other provisions of the Plan and every Award Agreement shall remain in
full force and effect.
9.09    No Strict Construction. No rule of strict construction shall be implied
against the Company, the Administrator, or any other person in the
interpretation of any of the terms of the Plan, any Award granted under the Plan
or any rule or procedure established by the Administrator.
9.10    Choice of Law. All determinations made and actions taken pursuant to the
Plan shall be governed by the laws of Michigan and construed in accordance
therewith.
9.11    Section 409A of the Code. The Company intends for the Awards granted
under the Plan to be excluded from coverage under Section 409A of the Code. If,
however, the Administrator determines that a Participant would be subject to the
additional 20% tax imposed by Section 409A of the Code as a result of failure to
meet the requirements of Section 409A, the Participant may exercise an Award
prior to the exercise date stated in the Award Agreement to the extent necessary
to pay the aggregate Federal Insurance Contributions Act (FICA) tax and any
income tax in accordance with Section 1.409A-3(j)(4) of the Treasury
regulations.

8